DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 04/06/2021.
Claims 1-16 are pending.

Response to Amendment
Applicant has amended independent claims 11 and dependent claims 4, 9, 14 to include new/old limitations in a form not previously presented necessitating new search and considerations.  New claim 16 have been added by the Applicant.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claim language is not clearly understood:
Claim 1 recites first and second sub-processes are running sequentially and first and second threads are performed in parallel and later in claim 16 recites threads are operating in parallel, pipelined arrangement. It is unclear if the threads and/or sub-processes are running in parallel or pipeline or both. 
Claim 16 recites “first thread and second thread” operate in parallel, pipelined arrangement. It is unclear if the first thread and second threads are operating in parallel or pipeline (sequential) or both. (i.e. if the threads and/or sub-processes are operating in parallel or sequential or both.
Claims 6 and 11 recites limitations similar to those of claim 1 and have similar deficiency as claim 1. Therefore, it is rejected for the same rationales. Remaining dependent claims are also rejected due to same rationales due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabaaloute et al. (US Pub. No. 2016/0335278 A1, hereafter Tabaaloute) in view of Margolus (US Pub.  No. 2004/0168058 A1).
Both Tabaaloute and Margolus were cited the in last office action.

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Tabaaloute teaches the invention substantially as claimed including a method of deleting snapshot data ([0055] removing/deleting, blocks, storage volume,  snapshots [0117] [0364]), comprising: 
performing, with a first thread ([0365] walker fiber, reference counts, 1, trigger job), a first sub-process of a snapshot deletion process on a first data block of the snapshot data ([0365] trigger job [0366] [0367] ownership, data block, transferred S1303), the snapshot deletion process ([0364] removing snapshot-file [0117] deleting selected retained checkpoints) comprising at least the first sub-process (fig 13 transfer of ownership S1303, S1301 S1302) and a second sub-process (fig 13 delete snap-shot file S1304), the first and second sub-processes being performed sequentially (fig 13 S1303-S1304 i.e. sequential); 
in response to an end of the first sub-process performed with the first thread (fig 13 S1301-S1302-S1303 transfer of ownership [0365] walker fiber, reference counts of the snapshots-files, 1, trigger a job, instruct the process [0394] ownership transfer completed fig 17A S1705), performing, with the first thread, the second sub-process on the first data block ([0394] delete snapshot-file, within the loop respectively after S1705 and before S1707 fig 17C transfer ownership S1705’ delete SFi S1707’ i.e. same thread perform the two process in one loop); and 
in parallel with performing ([0208] performed in parallel), with the first thread, the second sub-process on the first data block ([0394] delete, snapshot-file, within the loop, transfer of ownership), performing ([0519] concurrently, executed, single/different threads), with a second thread different from the first thread ([0208] read fibers, take work items off the queues [0365] walker fiber- trigger job, job queue), the first sub-process on a second data block of the snapshot data ([0432] scanned, chunks, plural work fibers, parallel [0394] [0396] fig 13 S1301-S1302-S1303 transfer of ownership [0365] walker fiber, reference counts of the snapshots-files, 1, trigger a job, instruct the process [0394] ownership transfer completed fig 17A S1705 [0396] parallelize [0450] first pool of fibers, create work items, second pool of fibers, replicate, deletion [0451] first instruction, second instruction, separate [0464]), the second data block being different from the first data block ([0432] chunks, fibers, parallel [0019] removing snapshot file, data block owned by snapshot file).

Tabaaloute doesn’t specifically teach data block being different (although Tabaaloute teaches different snapshot and have therefore different data block as well as same snapshot has plurality of different data block).

Margolus, however, teaches data block being different ([0161] different data blocks).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Tabaaloute with the teachings of Margolus of different data blocks to improve efficiency and allow deleting different data blocks to the method of Margolus as in the instant invention. The combination of the cited analogous art (Tabaaloute [0008] [Margolus [0001]) would have been obvious to one of ordinary skills in the art because applying the method of deleting the different blocks as taught by Margolus to the snapshot deletion taught by Tabaaloute would have yielded in the predictable results of deleting two different data blocks using parallel threads and improved efficiency (Tabaaloute [0361] [0380] Margolus [0009]). 

As per claim 2, Tabaaloute teaches in response to an end of the first sub-process performed with the second thread ([0450] first pool of fibers, create work items [0394] ownership transfer completed fig 17A S1705), performing, with the second thread, the second sub-process on the second data block ([0450] second pool of fibers, replicate, deletion fig 13 S1304 [0432] chunks, fibers, parallel); and 
in parallel with performing, with the second thread, the second sub-process on the second data block ([0450] second pool of fibers, replicate, deletion fig 13 S1304 [0432] chunks, fibers, parallel), performing, with a third thread different from the second thread, the first sub-process on a third data block of the snapshot data ([0450] first pool of fibers, create work items [0394] ownership transfer completed fig 17A S1705 [0432] chunks, fibers, parallel [0519]), the third data block being different from the first and second data blocks ([0014] data blocks, owned, snapshot file [0389] multiple, snapshot-files, deleted [0432] chunks, fibers, parallel [0519]).  

As per claim 3, Tabaaloute teaches wherein the third thread is different from the first thread ([0208] reader fibers, multiple fibers - execute work [0365] walker fibers - trigger job).  

As per claim 4, Tabaaloute teaches allocating a predetermined number of threads to delete the snapshot data ([0208] number of reader fibers, take work items off of the queues [0237] limited by the overall resources allocated), the predetermined number of threads comprising at least the first thread and the second threads ([0281] process fibers [0400] plural working fibers [0432] fibers, parallel [0237] limited by the overall resources allocated [0306] when resource allow).  

As per claim 5, Tabaaloute teaches wherein the first thread is executed by a first core of a processing unit, and the second thread is executed by a second core of the processing unit, the first core being different from the second core ([0208] reader fibers [0365] walker fibers [0519] all/part of functionality, executed, concurrently or different time on multiple processor, different process/threads).

Claim 6 recites a device (Tabaaloute [0500]) comprising a processor (Tabaaloute [0519]), and a memory storing computer-executable instructions (Tabaaloute [0521]) which, the instructions, when executed by the processor (Tabaaloute [0519]), causing the device to perform actions comprising claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 7 recites claim elements similar to those of claim 2. Therefore, it is rejected by the same rational.
Claim 8 recites claim elements similar to those of claim 3. Therefore, it is rejected by the same rational.
Claim 9 recites claim elements similar to those of claim 4. Therefore, it is rejected by the same rational.
Claim 10 recites claim elements similar to those of claim 5. Therefore, it is rejected by the same rational.
Claim 11 recites a computer readable storage medium storing computer executable instructions which, when executed by a processor cause the processor (Tabaaloute [0515]) to perform claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites claim elements similar to those of claim 2. Therefore, it is rejected by the same rational.
Claim 13 recites claim elements similar to those of claim 3. Therefore, it is rejected by the same rational.
Claim 14 recites claim elements similar to those of claim 4. Therefore, it is rejected by the same rational.
Claim 15 recites claim elements similar to those of claim 5. Therefore, it is rejected by the same rational.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tabaaloute et al. in view of Margolus, as applied to above claims, and further in view of Talagala et al. (US Pub. No. 2014/0089264 A1, hereafter Talagala).

As per claim 16, Tabaaloute teaches wherein the first thread and the second thread operate in parallel ([0519] concurrently, executed, single/different threads [0208] scanning, processing, performed in parallel), pipelined arrangement in which the first thread ([0206] scanner fibers, spawned, identify, modified/deleted objects, chunk [0207] create work items, chunk queue) and the second thread ([0208] reader fiber, take work items off of the chunk queues, process the work item) do not perform identical sub-processes at identical times ([0206] scanner fiber, scan [0208] reader fibers, process work item i.e. different thread, working, on different item and different sub-process e.g. scanning, processing).
Tabaaloute and Margolus, doesn’t specifically teach pipelined arrangement.
Talagala, however, teaches pipelined arrangement ([0092] read pipeline, read data, provide the data).
	It would have been obvious to one of ordinary skills in the art before the effectively filing date of the invention was made to combine the teachings of Tabaaloute and Margolus with the teachings of Talagala of pipeline processing to improve efficiency allow performing scanner and reader fiber in a pipeline processing arrangement to the method of Tabaaloute and Margolus as in the instant invention.

Response to Arguments

The previous claim objections have been withdrawn.
The previous objections to the title have been withdrawn.
The previous drawing objections have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new rejections are made.
Applicant's arguments filed on 04/06/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 04/06/2021, Applicant argues the following:
The cited art fails to meet these requirements. Tabaaloute appears to describe various forms of parallel processing, e.g., at paragraphs [0208], [0432], and [0519], but Tabaaloute never mentions pipelining of any sub-processes associated with deletion of snapshot data. FIG. 13 of Tabaaloute shows a process for deleting a snapshot file, but the depicted steps are shown sequentially, without any pipelining or evident parallelism. Even if steps S1301- S1304 were considered to be sub-processes (which is not admitted), there would still be no parallel processing in which different threads operate the FIG-13 procedure in a pipelined arrangement. Therefore, Tabaaloute fails to teach or suggest the features relied upon in rejecting claim 1. Margolus fails to close the gap between Tabaaloute and claim 1, as Margolus is presented merely for the purpose of establishing that data blocks may be different. Accordingly, claim 1 would not have been obvious based on Tabaaloute in view of Margolus and the rejection of claim 1 under 35 U.S.C. §103 should be withdrawn. 
For example, claim 6 requires but Tabaaloute fails to teach or suggest "in parallel with performing, with the first thread, the second sub-process on the first data block, performing, with a second thread different from the first thread, the first sub-process on a second data block of the snapshot data, the second data block being different from the first data block."
For example, claim 11 requires but Tabaaloute fails to teach or suggest "in parallel with performing, with the first thread, the second sub-process on the first data block, perform, with a second thread different from the first thread, the first sub- process on a second data block of the snapshot data, the second data block being different from the first data block."

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a. Examiner respectfully disagree. Claim 1 never mentions pipelining as argued by the Applicant. Tabaaloute teaches steps to perform the removal of snapshot files (fig 13). Each step of the flow diagram (fig. 13 [0364] - [0371] fig 16 S1604 [0384]) is equivalent to a sub processes being executed sequentially as recited in claim 1. Tabaaloute further teaches performing scanning and processing in parallel using multiple fibers (threads) ([0208] [0450] [0451]). In addition, Tabaaloute also teaches scanner (delete work item) and reader (processing delete work item) fibers (threads) executing in pipeline manner ([0205]-[0208] although pipeline is not specifically mentioned). Therefore, Tabaaloute does teach the argued claim elements.  Applicant is further advised in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pipelining) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to point b. Examiner respectfully disagree. As discussed above with respect to point a., fig 13 illustrates multiple steps involve deletion of snapshot such as determine reference count to be 1, determine shared blocks, transfer of ownership and deleting snapshot file and are sequentially performed. However, each of these steps for different snapshot file/data blocks may be performed by multiple threads in parallel ([0208] [0450] [0451] [0394]-[396]). As long as different data blocks/snapshot files are being deleted, the multiple scanner fiber and multiple reader fiber (threads) can run in parallel to perform sequential sub-process of snapshot deletion processing (fig 20 B-C).
With respect to point c. Same as with respect to point b.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ezra et al. (US Pub. No. 2014/0149698 A1) teaches storage system capable of managing a plurality of snapshot families and method of operating thereof.
Forgette et al. (US Pub. No. 2016/0103738 A1) teaches method for concurrently tasking snapshots of plurality of virtual machines.
Koujalagi; Dattatraya et al. (US 10248336 B1) teaches efficient deletion of shared snapshots.
Lee; Kent (US 20080177957 A1) teaches deletion of rollback snapshot partition.

THIS ACTION IS MADE FINAL (claims 1-15).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL (claim 16).  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195